Title: Enclosure: [List of the Accounts of the Commissioners of Loans], [3 December 1792]
From: Treasury Department
To: Speaker of the House of Representatives



  List of the Accounts of the Commissioners of Loans by Which the Estimate for Appropriating the Sum of 35.063.28, Was Formed, Being for the Salaries of Clerks, and for Stationery in the Loan Offices of the United States, to 31st. March 1793.
  
    Number.
    States.
    Loan Officers.
    No. of Treasury Settlement.
    Periods.
    
    
    Amount.
    Total.
  
  
    
    New Hampshire
    William Gardner
    
    No Account rendered
  
  
    1.
    Massachusetts
    Nat. Appleton.
    2533.
    1st. January 1792 to 31st. March
    
    
    1019.27.
    
  
  
    2.
    do.
    do.
    2781.
    1st. April to 30th. June 1792
    
    
    1073.97.
    
  
  
    3.
    do.
    do.
    3141.
    1st. July 1792 to 30th. September
    
    
     1344.14.
    3437.38.
  
  
    4
    Rhode Island
    Jabez Bowen
    2837.
    1st. January to 30th. June
    
    
    588.61.
    
  
  
    5.
    do.
    do.
    3144.
    1st. July to 30th. September
    
    
    190.93
    779.54
  
  
    6.
    Connecticut
    William Imlay
    2906.
    1st. Oct: 1790, to 31st. March 1792
    
    
    
    1489.13
  
  
    7.
    New York
    John Cochran
    2591.
    1st. Octo: 1790, to 31st. March 1792
    
    5719.70.
    
    
  
  
    
    
    
    
    Deduct provided for on a former Appropriation, for the several
    }
    4000.  
    1719.70.
    
  
  
    
    
    
    
    L: Officers, as per receipt
  
  
    8.
    do.
    do.
    2938.
    1st. April 1792 to 30th. June
    
    
    2191.92
    
  
  
    9.
    do.
    do.
    3077.
    1st. July to 30th. September 1792
    
    
     1833. 3.
    5744.65.
  
  
    10.
    New Jersey
    James Ewing.
    2520.
    1st. January 1792 to 31st. March
    
    
    160.80.
    
  
  
    11.
    do.
    do.
    2804.
    1st. April to 30th. June
    
    
    88.79.
    
  
  
    12.
    do.
    do.
    3160.
    1st. July to 30th. September
    
    
       90.66.
    340.25
  
  
    13.
    Pennsylvania
    Thomas Smith.
    2429.
    1st. January 1792 to 31st March
    
    
    642.17.
    
  
  
    14.
    do.
    do.
    2677.
    1st. April to 30th. June
    
    
    837.50.
    
  
  
    15.
    do.
    do.
    3108.
    1st. July to 30th. September
    
    
      462.50.
    1942.17.
  
  
    16.
    Delaware
    James Tilton.
    3005.
    1st. July 1791, to 30th. September
    
    
    
    206.13.
  
  
    17.
    Maryland
    Thomas Harwood.
    2877.
    1st. Octo: 1790, to 31st. Dec. 1791
    
    
    1519.93.
    
  
  
    18.
    do.
    do.
    2925.
    1st. January to 30th. June 1792
    
    
    523.70.
    
  
  
    19.
    do.
    do.
    3143.
    1st. July to 30th. September 1792
    
    
      245.  .
    2288.63.
  
  
    20.
    Virginia
    John Hopkins.
    2482.
    1st. January to 31st March 1792
    
    
    
    1303.64.
  
  
    21.
    North Carolina
    Wm. Skinner.
    2480.
    to May 1792
    
    2406.48.
    
    .  
  
  
    
    
    
    
    Deduct provided for by a former Appropn. as per receipt
    }
    2125.  .
    
    281.48
  
  
  
    22.
    South Carolina
    John Neufville
    3254.
    14th. Octo: 1790, to 30th: Sep: 1792
    
    
    
    2.552.27.
  
  
    
    Georgia
    Richard Wylley
    
    No Account rendered
            
  
  
    
    
    
    
    Amount of Accounts, No. 1. to 22
    
    
    
    20.365.27.
  
  
    
    Deduct a balance which remains, to be applied, of the sum of 21.000 dollars, (included in the sum of 197.119 dollars and 49 cents) appropriated by an Act making Appropriations for the support of Government for the year 1792
     1.417.39.
  
  
    
    18.947.88.
  
  
    
    The Accounts of William Gardner for New Hampshire, and Richard Wylley for Georgia, have not been rendered,—the former is estimated at
    650.  .
    
  
  
    
    And the latter, at
    364.80.
    
  
  
    

        In Forming the Estimates of their Expenses from the Date of the Last Periods above Stated, it was Supposed that their Accounts When Rendered and Settled to 31st. December 1792, Might be, as Follow;
        
          VIZ
          
          
        
        
          Massachusetts
          for 3 months
          
          1344.14.
        
        
          Rhode Island
          do.
          
          293.70.
        
        
          Connecticut
          9 do.
          
          659.67.
        
        
          New York
          3 do.
          
          1833. 3.
        
        
          New Jersey
          3 do.
          
          159.75.
        
        
          Pennsylvania
          3 do.
          
          467.17.
        
        
          Delaware
          3 do.
          
          93.87
        
        
          Maryland
          3 do.
          
          245.  
        
        
          Virginia
          9 do.
          
          2049.53.
        
        
          North Carolina
          8 do.
          
          562.96
        
        
          South Carolina
          3 do.
          
          391.78.
        
        
          To extend their allowance to 31st. March 1793, estimated, Viz:
          
          
        
        
          The foregoing Estimate for 50 months amounts to
          8000 Dollars.
          
        
        
          3 months for 13 Loan Officers, are 39 months
          6240
          
        
        
          Allowance for deficiencies
          760.         
          
        
      

    
  
  
    
    7000.
    16.115.40
  
  
    Total, as per Estimate, Dollars
    35,063.28.
  

